United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 7, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 02-61059
                         Summary Calendar



JAMES A. STEWARD,

                                    Plaintiff-Appellant,

versus

DOLPH BRYAN, Sheriff; ED BLESINGAME; TIM BUSH;
OKTIBBEHA COUNTY BOARD OF SUPERVISORS,

                                    Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                     USDC No. 1:01-CV-282-P
                      --------------------

Before REAVLEY, JOLLY and DENNIS, Circuit Judges.

PER CURIAM:*

     James A. Steward, former pretrial detainee at the Oktibbeha

County Jail, Mississippi prisoner # 84896, appeals following the

district court’s grant of summary judgment for the defendants on

his 42 U.S.C. § 1983 civil rights claims.   Steward challenges the

grant of summary judgment for the defendants on his deliberate-

indifference-to-serious-medical-needs and denial-of-access-to-




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-61059
                                 -2-

courts claims and also argues that the district court failed to

address his claim asserted under the Privacy Act.

     This court reviews a district court’s grant of summary

judgment de novo.    Horton v. City of Houston, 179 F.3d 188, 191

(5th Cir. 1999).    Summary judgment is proper if there is no

genuine issue as to any material fact and the moving party is

entitled to judgment as a matter of law.    Blow v. City of San

Antonio, 236 F.3d 293, 296 (5th Cir. 2001); FED. R. CIV. P. 56(c).

     The district court did not err in denying Steward’s

deliberate-indifference-to-serious-medical-needs claim, alleging

a delay in medical treatment.     See Mendoza v. Lynaugh, 989 F.2d

191, 195 (5th Cir. 1993).    Nor did the court err in denying

Steward’s claim that he was denied access to a law library in

violation of his right of access to courts.     Cf. Degrate v.

Godwin, 84 F.3d 768, 768-69 (5th Cir. 1996).    Because the private

right of action created by 5 U.S.C. § 552a(g), the Privacy Act,

is limited to actions against agencies of the federal government,

Steward has identified no error in the district court’s implicit

grant of summary judgment for the defendants on his claim

asserted under the Privacy Act.     See Dittman v. California, 191

F.3d 1020, 1026 (9th Cir. 1999).

     Steward has not adequately briefed his claims alleging that

the defendants 1) violated his rights to free speech and access

to courts by opening and reading his legal and other mail;
                            No. 02-61059
                                 -3-

2) used excessive force; and 3) subjected him to excessive air

conditioning.    Although pro se briefs are afforded liberal

construction, see Haines v. Kerner, 404 U.S. 519, 520-21 (1972),

even pro se litigants must brief arguments in order to preserve

them.   Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).

     Steward has not shown that he should have been allowed to

file another amended complaint before the district court ruled on

the defendants’ summary judgment motion.     See FED. R. CIV.

P. 15(a).   The district court did not abuse its discretion in

granting summary judgment for the defendants without allowing

Steward to engage in additional discovery.     See Brown v. Miss.

Valley State Univ., 311 F.3d 328, 332-33 (5th Cir. 2002).

     Steward contends that the district court erred in not

advising him of his summary judgment burden.     “[P]articularized

additional notice of the potential consequences of a summary

judgment motion and the right to submit opposing affidavits need

not be afforded a pro se litigant.”    Martin v. Harrison County

Jail, 975 F.2d 192, 193 (5th Cir. 1992).

     AFFIRMED.